TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00794-CV


In re David Lee Raetzsch




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N


		Relator David Lee Raetzsch, acting pro se, filed a petition for writ of mandamus
directed to a warden with the Travis County Unit of the Texas Department of Criminal Justice, the
Travis County District Clerk, and the Clerk of the Texas Court of Criminal Appeals.
		Appellate courts may issue writs of mandamus only against a district judge or
county judge sitting in our district or to enforce our jurisdiction.  See Tex. Gov't Code Ann.
§ 22.221(a), (b) (West 2004).  Because Raetzsch's petition does not show that it falls within any of
these categories, we lack jurisdiction to grant the requested relief.  See id.  Accordingly, we dismiss
Raetzsch's petition for writ of mandamus for want of jurisdiction.  See Tex. R. App. P. 52.8(a).

						__________________________________________
						Jeff Rose, Justice
Before Chief Justice Jones, Justices Puryear and Rose
Filed:   December 12, 2012